Citation Nr: 1635768	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  13-20 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a temporary total rating based on hospital treatment of a service-connected disability.


REPRESENTATION

Veteran represented by:	Jeffrey E. Marion, Esq.


ATTORNEY FOR THE BOARD

L. N., Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1969 to June 1971.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.    

The Board remanded this claim to the Agency of Original Jurisdiction (AOJ) in February 2014.  

The Veteran also initiated or perfected appeals of claims the RO denied in December 2014 and July 2015 rating and Decision Review Officer decisions, including entitlement to service connection for nummular dermatitis, whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, entitlement to an initial rating in excess of 50 percent for anxiety disorder, and entitlement to a higher combined disability rating.  However, the RO has not issued statements of the case in response and/or conducted all necessary development in support of these claims.  They thus are not now before the Board for appellate review.   

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this claim therefore contemplates both electronic records.

In a written statement dated January 2015, the issue of service connection for disability due to Agent Orange exposure is raised.  The Board refers this correspondence to the Agency of Original Jurisdiction (AOJ) for appropriate action, if any.  



FINDINGS OF FACT

1.  During the course of this appeal, the Veteran was not hospitalized for at least 21 days and did not undergo surgery for a service-connected disability.  

2.  Although the Veteran received inpatient treatment for a disability possibly and indirectly related to his mental health, such treatment did not necessitate one month of convalescence and did not result in immobilization by a cast of at least one major joint.  


CONCLUSION OF LAW

The criteria for entitlement to a temporary total rating based on hospital treatment of a service-connected disability are not met.  38 C.F.R. §§ 4.29, 4.30 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, in a July 2013 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran asserts that VA violated his due process rights and did not fulfill its duty to assist him in the development of his claim.  He does not specify what actions VA failed to take in an effort to assist him and does not claim there are any outstanding records that need to be secured on his behalf.

In February 2014, the Board remanded this claim to the AOJ for additional action, including to secure the treatment records upon which the Social Security Administration (SSA) relied in awarding the Veteran disability benefits (later noted to be destroyed) and to obtain all outstanding records pertinent to this claim.  By that time, the AOJ had already obtained VA records in support of this claim and, by letter, requested the Veteran to identify all pertinent evidence that remained outstanding.  Following the remand, the AOJ made the same request and secured additional VA treatment records.  At no time during the course of this appeal did the Veteran identify outstanding private treatment records pertinent to this claim.    


Analysis

The Veteran seeks a temporary total rating based on hospitalization for a service-connected disability.  According to a January 2010 written statement, he was hospitalized for PTSD sometime prior to filing this claim.  According to a July 2013 VA Form 9, the hospitalization lasted in excess of 21 days.  The Veteran's representative asserts that, in deciding this claim, VA did not afford reasonable doubt in his favor, improperly applied the provisions of 38 C.F.R. § 4.29 and § 4.30, and ignored the fact that his PTSD is service-connected.  The Board notes that the Veteran's representative did not explain why or how he thought VA improperly applied 38 C.F.R. § 4.29 and § 4.30.  

As the evidence discussed below is not in relative equipoise, the Veteran may not be afforded reasonable doubt in the resolution of his claim and the claim must be denied.  See 38 C.F.R. § 3.102. 

There are two regulatory provisions pursuant to which a claimant may be awarded a temporary total rating under the circumstances described by the Veteran, both of which the AOJ considered in its rating decision, statement of the case and supplemental statement of the case.  Under 38 C.F.R. § 4.29, a total disability rating will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days. Notwithstanding that a hospital admission was for disability not connected with service, if during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order.  38 C.F.R. 
§ 4.29. 

Under 38 C.F.R. § 4.30(a)(1), (2), or (3), a total disability rating will be assigned effective the date of hospital admission and continuing for a period of 1, 2 or 3 months from the first day of the month following such hospital discharge.  Pursuant to 38 C.F.R. § 4.30(a)(1), a total rating will be assigned if the surgery necessitated at least one month of convalescence.  Pursuant to 38 C.F.R. § 4.30(a)(2), a total rating will be assigned if treatment of a service-connected disability resulted in surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited).  Pursuant to 38 C.F.R. § 4.30(a)(3), a total rating will be assigned if treatment of a service-connected disability resulted in immobilization by cast, without surgery, of one major joint or more. 

The Veteran in this case based his claim on an alleged PTSD hospitalization.  Although the Veteran is not service connected for PTSD, he is service-connected for an anxiety disorder, effective from April 8, 2009, and VA is compensating him for all of the psychiatric symptoms he exhibits, regardless of the diagnosis to which they are attributable.  So, at the very least, to prevail in this claim, the evidence must confirm a psychiatric hospitalization (the Veteran is not service connected for any other disability) at some point since April 8, 2009.  Unfortunately, this the evidence does not do.

Treatment records in the claims file dated prior to this claim show that the Veteran began complaining of nervousness in 1987.  At that time, a mental health provider found no evidence of a psychiatric disability.  In June 1999, the Veteran presented to VA expressing mental health complaints, but during the end of his evaluation, asked the provider to write a letter indicating he was 60 percent disabled so that he would get more disability money.  The next month, he presented to the Vet Center, where a provider diagnosed him with anxiety and PTSD symptoms.  During this evaluation, the Veteran reported substance abuse problems and one prior hospitalization for such problems.  

In 2002, he moved and presented to VA with complaints of depression and anxiety, symptoms for which he was reportedly receiving SSA disability benefits; the treatment provider confirmed both conditions.  In 2003, a treatment provider indicated that the Veteran's substance abuse might represent treatment of his depression and recommended drug detox rehabilitation, a recommendation the Veteran did not follow.  Since then, the Veteran has received intermittent mental health treatment, both outpatient and inpatient (spent one night at a Hoptel in September 2002 as he was travelling too far to get to his mental health evaluation the next day), but treatment has not included any hospitalization exceeding 21 days.  

In January 2009, he was hospitalized for three days for abdominal pain and a questionable upper gastrointestinal bleed, the latter of which testing ruled out.  The discharging doctor diagnosed alcoholic pancreatitis.  During this hospitalization, the Veteran reported a prior hospitalization in 1993 at a mental health facility, during which he received substance abuse treatment.  In February 2009, he underwent an inpatient colonoscopy, but was discharged the same day.  In April 2009, he learned he had hepatitis C and, due to that news, began seeking more regular treatment, but not inpatient, for associated mental health difficulties.  In July 2012, a treatment provider submitted a letter indicating that the Veteran was involved in a four-week PTSD program involving group therapy sessions, not inpatient treatment; at the end of the program the Veteran was to select his mental health treatment.  In March 2014, the Veteran was hospitalized for an infected pancreatic pseudocyst (again thought to be related to alcohol abuse), but was discharged in less than a week.  

Given 2003 treatment records suggesting a possible relationship between the Veteran's substance abuse and mental health problems, any hospitalization for such abuse or any condition related to the abuse could suffice to establish the necessary criteria for a temporary total rating.  However, even accepting as true that such a relationship exists, the weight of the evidence does not rise to equipoise that during the course of this appeal, the Veteran was hospitalized for 21 days for any condition, including a psychiatric disability or substance abuse.  Moreover, although in March 2013 he was hospitalized for a pancreatic pseudocyst thought to be related to alcohol (and therefore possibly and indirectly related to the Veteran's mental health problems), the treatment rendered then did not necessitate one month of convalescence and did not result in immobilization by a cast of at least one major joint.  Rather, on discharge, a doctor noted that all symptoms had resolved and, a week later, when the Veteran was seen for an unrelated condition, he did not express any complaints related to the hospitalization.  As such, the criteria for entitlement to a temporary total rating based on hospital treatment of a service-connected disability, whether pursued under 38 C.F.R. § 4.29 or § 4.30, are not met. 









ORDER

A temporary total rating based on hospital treatment of a service-connected disability is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


